Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in light of the amendment filed 2/23/2021, with respect to the prior art rejection have been fully considered and are persuasive.  The prior art rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 7, 10-13, 17 and 20-24 are allowed.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent 1 and 11.  The most relevant discovered prior art appears to be 3D Simulation for Robot Arm Control with Deep Q-Learning to James et al. (previously cited, hereinafter James).  James discloses a method (Sections III-IV) comprising:  receiving data (fig. 1, left image and fig. 3…original RGB input images from simulated 3D robotic arm environment is resized from the original RGB image to a 64x64 greyscale, either original or resized images construed as received data) indicative of a plurality of observations (figs. 1 and 3... content within input images have plurality of observations/features used by deep Q-network for determining an optimal policy Q*(s,a) for the robotic arm to pick up the cube, specifically) of an environment (Section I…”Images are taken of the virtual environment and are passed through the network to produce motor actions”) at a control system (Section IV.E…simulated robotic arm as applied to real-world version of the robotic arm, the robotic arm being a control system); applying machine learning using deep reinforcement learning (fig. 2 and Sections III-IV…applying machine learning using a deep Q-network) to determine an action based on the observations (fig. 2, right most layer is the output layer that outputs Q-values for each action given input images and their corresponding observations), wherein the deep reinforcement learning applies a convolutional neural network or a deep auto encoder to the observations (fig. 2…input images and corresponding observations of the arm/cube are applied to deep Q-network which is a convolutional neural network, having 3 convolutional layers with max-pooling layers in-between followed by 2 fully-connected layers) and applies a training set (Section III.A...”on each iteration of training, an image is taken of the virtual environment and passed through the network to produce motor actions”, where for the number of iterations to complete the task or a cap of 1000 iterations, is a training set) to locate one or more regions having a higher reward (Section III.D…reward function applies rewards to images that have specific observations of the arm and cube, namely the distance of the gripper to the cube, the cube grasped by the arm and the distance of the cube from the ground…since these correspond to specific areas, outlines, aspects, orientations, and otherwise distinguishable features of the objects within image, this is construed as regions of the image that produces higher reward); applying the action to the environment (Section III.A…”On each iteration of training, an image is taken of the virtual environment and passed through the network to produce motor actions”); receiving a reward token indicative of alignment between the action and a desired result (Section III.A…’r’ is the reward associated with the Q-function, which can be construed as a reward token, such that “[t]he goal of the agent is then to maximize its cumulative future rewards by exploring actions and associated rewards through each episode”); updating a policy parameter of the control system based on the reward token (Section III.A…Q-learning update rule using loss function Li(θi) at each iteration i, where θi are the parameters of the Q-network that are updated at each iteration); and applying the updated policy parameter to determine a subsequent action responsive to a subsequent observation (Section III.A…Q-function Q*() is optimum policy π to take, such that at each time step for a particular state/observation, a particular action is taken, calculated from Q-learning update rule and underlying policy parameters).
However, James does not teach or suggest the environment being a coldspray application system and/or a component refurbishing system or the control policy being controlling a nozzle based on observations of simulated version of the environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN CHEN/Primary Examiner, Art Unit 2125